Order, Family Court, New York County (Jody Adams, J.), entered on or about May 21, 2004, *252which denied respondent-appellant’s motion, pursuant to 22 NYCRR 130-1.1, for an award of attorneys’ fees and costs purportedly incurred by her in opposing a petition filed against her by the Administration for Children’s Services (ACS), unanimously affirmed, without costs.
The court properly denied appellant’s application since there is no basis in the record to conclude that ACS engaged in frivolous conduct (see Reel v College of New Rochelle, 8 AD3d 208 [2004]). Concur—Mazzarelli, J.P., Saxe, Sweeny, Catterson and Malone, JJ.